          Case 1:21-cr-00212-ABJ Document 14 Filed 04/28/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA,                   Case No.: 1:21-cr-00212 ABJ-1


                 v.
                                            NOTICE OF APPEARANCE

JARED HUNTER ADAMS,

                      Defendant.


                Et modo ad hunc diem please enter the appearance of the undersigned

as counsel for the defendant. Designation CJA Appointment.

Dated: April 28, 2021

                                              Respectfully submitted,


                                           Joseph R.          Digitally signed by Joseph R.
                                                              Conte

                                           Conte              Date: 2021.04.28 10:26:27
                                                              -04'00'
                                              ___________________________
                                              Joseph R. Conte, Bar #366827
                                              Counsel for Jared Hunter Adams
                                              Law Office of J.R. Conte
                                              400 Seventh St., N.W., #206
                                              Washington, D.C. 20004
                                              Phone:202.638.4100
                                              Fax:         202.628.0249
                                              E-mail:      dcgunlaw@gmail.com




United States v. Adams                                   Joseph R. Conte
Case #1:21-mj-00212 ABJ-1
                                                         400 Seventh St., N.W., #206
Page No. 1
                                                         Washington, D.C. 20004
APPEARANCE DC 21/04/28 10:25:40                          Phone: 202.638.4100
                                                         Email: dcgunlaw@gmail.com
